IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40880
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ERWIN TREJO-TREJO,
also known as Raymundo Trejo-Trejo,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-165-1
                       - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Erwin Trejo-Trejo appeals the sentence imposed by the

district court following his guilty-plea conviction for illegal

entry into the United States following deportation, a violation

of 8 U.S.C. § 1326.   Trejo-Trejo challenges the characterization

of his prior Texas conviction for possession of cocaine as an

aggravated felony and the concomitant 16-level increase in his

base offense level imposed pursuant to U.S.S.G. § 2L1.2(b)(2).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40880
                                -2-

     Because Trejo-Trejo did not make this argument in the

district court, his sentence is reviewed for plain error.    See

United States v. Rodriguez, 15 F.3d 408, 414 (5th Cir., 1994).

Trejo-Trejo’s argument is foreclosed by this court’s opinion in

United States v. Hinojosa-Lopez, 130 F.3d 691, 694 (5th Cir.

1997).   Trejo-Trejo’s contention that the term “drug trafficking”

as cited by the Sentencing Guidelines is unconstitutionally vague

and does not provide notice that it applies to mere possession of

drugs is unfounded.   United States v. Pearson, 910 F.2d 221, 223

(5th Cir. 1991).

     Trejo-Trejo’s appeal is frivolous.   Accordingly, his appeal

is DISMISSED.   See 5th Cir. R. 42.2.

     APPEAL DISMISSED.